Citation Nr: 1738142	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability. 

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for left upper extremity neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1969 to August 1976, with Marine Corps Reserve thereafter. The Board thanks him for his service to his country. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claims for left shoulder, left hip, and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1995 rating decision denied service connection for a left shoulder disability; the Veteran did not appeal that decision within one year and it became final.  

2.  Evidence received since the July 1995 denial related to a previously unestablished fact needed to substantiate the underlying claim of service connection for a left shoulder disability. 

3.  A December 2007 rating decision denied service connection for a left hip disability; the Veteran did not appeal that decision within one year and it became final.  

4.  Evidence received since the December 2007 denial related to a previously unestablished fact needed to substantiate the underlying claim of service connection for a left hip disability. 

5.  The Veteran's current left upper extremity neuropathy is shown to be related to a November 1981 in-service motor vehicle accident. 


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service connection for a left shoulder disability is final. 38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability. 38 U.S.C.A. §§ 5108 , 7105; 38 C.F.R. §3.156 .

3.  The December 2007 rating decision denying service connection for a left hip disability is final.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302, 20.305.

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §3.156.

5.  Service connection for left upper extremity neuropathy is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A. New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A .
Left Shoulder

Historically, the Veteran's claim for service connection for a left shoulder disability was denied in November 1995 for a lack of nexus.  Notably, a May 1995 x-ray found that the Veteran's shoulder was normal.  In a May 1995 statement, the Veteran reported that in November 1981 he was in a motor vehicle accident related to service, and provided a newspaper clipping that was reported to be related to same.  He stated that he hurt his left shoulder, arm, and hip in this incident.  STRs from November 1981 showed that the Veteran complained of an injury to his left side status post a government truck accident, and that he experienced back and left shoulder soreness, with a noted normal examination at that time.  

The Veteran's claim to reopen was denied by the RO in December 2007 and August 2008 on the basis that that no new and material evidence was not submitted.  

Since the August 2008 denial, further medical evidence showing current left shoulder diagnoses have been provided.  A July 2010 MRI found hypertrophic degenerative changes of the left acromioclavicular joint with impingement on the underlying rotator cuff of the left shoulder.  The April 2011 VA examiner, upon physical examination and review of the record, found that the Veteran had left shoulder degenerative joint disease of the acromioclavicular joint.  In a June 2011 SSA evaluation, the Veteran was found to have left shoulder nerve damage and degenerative joint disease.  As such, the new evidence of diagnoses of left shoulder degenerative joint disease and nerve damage that relate to a previously unestablished fact necessary to substantiate the Veteran's claim.  Therefore, the claim is reopened.  

Left Hip

Historically, the Veteran's claim for service connection for a left hip disability was denied in the December 2007 rating decision as the RO found there was no evidence of treatment/diagnosis of a left hip condition in service or a nexus between service and a current left hip diagnosis.  The August 2008 rating decision noted that the evidence continued to show that the Veteran's left hip disability was not related to service.  A report of medical examination from November 1987 reported that the Veteran, in part, injured to his left hip in a motor vehicle accident in 1981.  

Since the issuance of the August 2008 rating decision, further medical evidence showing the diagnosis of left hip degenerative joint disease has been provided in a September 2010 VA medical record and April 2011 VA examination.  As such, the new evidence includes diagnosis of a left hip disability that related to a previously unestablished fact necessary to establish the Veteran's claim.  Therefore, the claim is reopened.  

B. Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Service connection may be granted for any 38 C.F.R. disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Disease or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection, while only injuries incurred or aggravated while performing INACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), (26), 106, 1110, 1131. 

To substantiate a claim of service connection, there must be evidence of: (1) current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Upper Extremity Neuropathy

In a July 1976 report of medical examination, the examiner found that the Veteran's upper extremities; spine and other musculoskeletal; and neurological systems were normal.  

The Veteran was on INACDUTRA from November 14 to 15, 1981.  A November 1981 STR indicated that the Veteran was involved in a motor vehicle accident involving a government truck during this time.  

In a June 1987 STR, the Veteran was noted to have symptoms of tingling over the medial aspect of his left along with a history of five to six years of tingling of the anterior chest wall.  It was noted that he had a history of left shoulder trauma related to a car accident in 1981.  Additionally, the Veteran was noted to have frequent intermittent pain of the left delto-pectoral areas with paranesthesias and dysesthesias radiating down the medial aspect of the left upper extremity to the hand.  Upon examination, his left upper extremities' deep tendon reflexes were present and symmetrical.  His strength was normal.  It was noted that he had a subjective decrease to the ulnar nerve distribution of the left hand.  The clinician noted that the findings appeared to suggest a mild slowing of the left ulnar nerve across the elbow segment. 

In a June 1987 report of medical examination, the Veteran was noted to have thoracic outlet syndrome of the left upper extremity, and a pinched nerve.  In a report of medical history from this time, the Veteran checked "no" for: swollen or painful joints, and painful or trick shoulder or elbow.
In a December 1987 STR, the Veteran complained of a history of left arm symptoms since an automobile accident.  His arm was numb and weak, with symptoms being associated with only certain functions.  

In the April 2011 VA joints and spine examination, the Veteran was noted to have left ulnal mononeuropathy that was localized somewhere across the elbow.  In another medical record from this time, the Veteran was diagnosed left ulnar neuropathy.  His history regarding the truck accident was noted.  Upon diagnostic testing, the Veteran was diagnosed with left ulnar mononeuropathy that was localized somewhere across the elbow.  The VA examiner found that the Veteran's neuropathy was more likely than not caused by or related to the in-service motor vehicle accident. 

The medical evidence establishes that the Veteran has a current left elbow disability that is related to service.  Upon review of service medical records, the Board observes that the Veteran's STRs from November 1981 reported treatment, and complaints, for injuries related to a motor vehicle accident that he was involved in that month.  On the date of the alleged accident, the Veteran's personnel records showed that he was engaged in INACDUTRA.  With respect to a relationship between the Veteran's current left elbow disability and service, the Board has considered the positive and negative evidence of record and finds that the evidence is in favor of service-connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

New and material evidence has been received to reopen the claim for service connection for a left shoulder disability.

New and material evidence has been received to reopen the claim for service connection for a left hip disability.  

Service connection for left upper extremity neuropathy is granted. 

REMAND

Upon review of the claims file, the Board observes that in the Veteran's July 2007 claim he expressed that he received treatment from the VA Medical Center in Biloxi, Mississippi.  Review of the record indicates that some records were requested from the VA Records Center and Vault.  The Board notes that the Gulf Coast Veterans Health Care System has a Veteran's Health Administration facility in Biloxi, in addition to outpatient clinics in Mississippi, Alabama and Florida.  As no records from the Biloxi VA Medical Center were found within the record (with no clear indication that they were not available), and that Veteran has been shown by the record to have frequented more than one Gulf Coast Facility, the Board observes that potentially relevant VA medical records may be outstanding 

Additionally, the Board observes that additional VA examinations are necessary for the proper adjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide the names and addresses of all medical care providers who treated his left shoulder, left hip, and cervical spine since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection.  Please ask the Veteran to indicate all VA medical facilities he has been treated in. 

2. Please obtain any VA treatment records that have not already been associated with the claims file.  In doing so, please request VA records from the VAMCs in Biloxi and Pensacola, in addition to any VA medical facilities indicated by the Veteran.  If these records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3. After completion of steps 1 and 2, please arrange for a qualified VA examiner to provide an examination to answer the following questions: 

a. Does the Veteran have any current left shoulder disability to include a nerve disability?  Upon review of the record, please note any diagnosed nerve condition the Veteran has related to his left shoulder.  As to each nerve condition found, please provide a discussion of the validity of the diagnosis.  Additionally, please provide an etiology as to each valid diagnosis.  
b. As to any left shoulder disability diagnosed, to include any found in (a), is it at least as likely as not (a 50% or greater probability) related to the Veteran's service?  Please consider and discuss the June 2011 SSA examiner's finding of left shoulder nerve damage; the Veteran's motor vehicle crash during INACDUTRA in November 1981; the June 1987 finding of thoracic outlet syndrome that affected the left upper extremity; and the June 1987 complaint of tingling symptoms over the medial aspect of the left arm for the last five to six years.  Please also consider and discuss as necessary the Veteran's diagnosis of cervical spine spondylosis with impinged C5 to C6 and mild left C6 radiculopathy; and the May 1995 VA examination.  
c. Upon review of the record, please note any diagnosed condition related to his left hip.  As to each diagnosis found, please provide a discussion of its validity.  Additionally, please provide an etiology as to each valid diagnosis. 
d. As to any left hip disability diagnosed, is it at least as likely as not related to the Veteran's service?  Consider and discuss as necessary the November 1987 report of medical examination that noted that the Veteran injured his hip in a November 1981 motor vehicle accident; the April 2011 VA examiner's diagnosis of degenerative joint disease; and the Veteran's August 2017 statement that he incurred a slight hairline crack on his left hip related to the November 1981 motor vehicle accident.   
e. Upon review of the record, please note any diagnosed condition related to his cervical spine.  As to each diagnosis found, please provide a discussion of its validity.  Additionally, please provide an etiology as to each valid diagnosis.
f. As to any cervical spine disability diagnosed, is it at least as likely as not related to the Veteran's service?  Consider and discuss as necessary the Veteran's December 2012 claim that his in-service motor vehicle accident caused a caused his disabilities; the Veteran's statement that he was tossed into the flat bed of the truck his was riding in during the November 1981 motor vehicle accident; and his 38 C.F.R. § diagnosis of cervical spine degenerative disc disease and spondylosis.  

If the symptoms of multiple diagnoses cannot be distinguished from each other, please note this in the opinion.

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain as to why. 
 
4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


